Exhibit 99.2 Prepared by Minxcon (Pty) Ltd Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe QUALIFIED PERSON DECLARATION I, Daan van Heerden, in the capacity of Qualified Person do hereby certify that:- 1. To the best of my knowledge, information and belief, the Report contains all scientific and technical information required to be disclosed to make the Report not misleading. 2. The facts presented in the Report are correct to the best of my knowledge. 3. The analyses and conclusions are limited only by the reported forecasts and conditions. 4. I have no present or prospective interest in the subject property or asset. 5. My compensation, employment or contractual relationship with the Commissioning Entity is not contingent on any aspect of the Report. 6. I have no bias with respect to the assets that are the subject of the Report, or to the parties involved with the assignment. Yours faithfully, D v HEERDEN B.Eng (Mining), M.Comm. (Bus. Admin.) Pr. Eng., FSAIMM, AMMSA DIRECTOR Prepared by Minxcon (Pty) Ltd Directors: NJ Odendaal, D Van Heerden, CP Mostert Registration No. 2004/029587/07 Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Qualified Person D van Heerden (Director): B.Eng. (Min. Eng.), M.Comm. (Bus. Admin.), ECSA, FSAIMM, AMMSA Authors J Burger (Mining Engineer) Pr. Eng. Mining, Fin. Management, MMC, MSAIMM, ECSA J Knight (Process Engineer) B.Eng. (Chem), B.Eng. Hon. (MOT), MSAIMM FJJ Fourie (Mining Engineer): B.Eng. (Mining), SAIMM D Dreyer (Mechanical Engineer) B.Eng. (Mechanical) Reviewed by Directors D van Heerden (Director): B.Eng. (Min. Eng.), M.Comm. (Bus. Admin.), ECSA, FSAIMM, AMMSA D Clemente (Director) NHD (Ext. Met.), GCC, BLDP (WBS) MMMA, FSAIMM U Engelmann (Director) B.Sc. (Zoology & Botany), B.Sc. (Geol.), B.Sc. Hons. (Geol.), GSSA, NSISA NJ Odendaal (Director): BSc (Geol.), BSc (Min. Econ.), MSc. (Min. Eng.), Pr. Sci. Nat., FSAIMM, MGSSA, MAusIMM Prepared by Minxcon (Pty) Ltd Directors: NJ Odendaal, D Van Heerden, CP Mostert Registration No. 2004/029587/07 Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe INFORMATION RISK This Report was prepared by Minxcon (Pty) Ltd (“Minxcon”). In the preparation of the Report, Minxcon has utilised information relating to operational methods and expectations provided to them by various sources. Where possible, Minxcon has verified this information from independent sources after making due enquiry of all material issues that are required in order to comply with the requirements of the SAMREC and NI 43-101 Codes. OPERATIONAL RISKS Mining and mineral and coal exploration, development and production by their nature contain significant operational risks. It therefore depends upon, amongst other things, successful prospecting programmes and competent management. Profitability and asset values can be affected by unforeseen changes in operating circumstances and technical issues. POLITICAL AND ECONOMIC RISK Factors such as political and industrial disruption, currency fluctuation and interest rates could have an impact on future operations, and potential revenue streams can also be affected by these factors. The majority of these factors are beyond the control of any operating entity. Prepared by Minxcon (Pty) Ltd i Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Table of Contents Item 1 – Executive Summary 1 Item 1 (a) – Property Description 1 Item 1 (b) – Ownership of the Property 2 Item 1 (c) - Geology and Mineral Deposit 2 Item 1 (d) - Overview of the Project Geology 3 Item 1 (e) - Local Property Geology 4 Item 1 (f) – Status of Exploration 6 Item 1 (g) – Mineral Resource and Mineral Reserve Estimates 6 Item 1 (h) – Development and Operations 7 Item 1 (i) - Market Valuation 7 Item 1 (j) – Qualified Person’s Conclusions and Recommendations 10 Item 2 – Introduction 16 Item 2 (a) – Issuer Receiving the Report 16 Item 2 (b) – Terms of Reference and Purpose of the Report 16 Item 2 (c) – Sources of Information and Data Contained in the Report 16 Item 2 (d) – Qualified Persons’ Personal Inspection of the Property 16 Item 2 (e) – Forward-Looking Statement 17 Item 3 – Reliance on Other Experts 18 Item 4 - Property Description and Location 19 Item 4 (a) – Area of the Property 19 Item 4 (b) – Location of the Property 19 Item 4 (c) – Mineral Deposit Tenure 19 Item 4 (d) – Issuer’s Title to/Interest in the Property 22 Item 4 (e) – Royalties and Payments 23 Item 4 (f) – Environmental Liabilities 23 Item 4 (g) – Permits to Conduct Work 23 Item 4 (h) – Other Significant Factors and Risks 23 Item 5 – Accessibility, Climate, Local Resources, Infrastructure and Physiography 24 Item 5 (a) – Topography, Elevation and Vegetation 24 Item 5 (b) – Access to the Property 24 Item 5 (c) – Proximity to Population Centres and Nature of Transport 24 Item 5 (d) – Climate and Length of Operating Season 24 Item 5 (e) – Infrastructure 26 Item 6 – History 27 Item 6 (a) – Prior Ownership and Ownership Changes 27 Item 6 (b) – Historical Exploration and Development 27 Item 6 (c) – Historical Mineral Resource Estimates 27 Item 6 (d) – Historical Mineral Reserve Estimates 27 Item 6 (e) – Historical Production 27 Item 7 – Geological Setting and Mineralisation 29 Item 7 (a) - Regional Geology 29 Item 7 (b) - Local Geology 30 Item 7 (c) - Project Geology 31 Item 7 (d) - Blanket Mine Mineral Deposits 33 Item 8 – Deposit Types 35 Item 8 (a) - Disseminated Sulphide Replacement Reefs 35 Item 8 (b) - Quartz-Filled Reefs and Shears 35 Item 8 (c) - Mineralisation 36 Prepared by Minxcon (Pty) Ltd ii Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Item 9 – Exploration 37 Item 9 (a) – Survey Procedures and Parameters 38 Item 9 (b) - Sampling Methods and Sample Quality 38 Item 9 (c) – Sample Data 39 Item 9 (d) – Results and Interpretation of Exploration Information 39 Item 10 – Drilling 41 Item 10 (a) – Type and Extent of Drilling 41 Item 10 (b) – Factors Influencing the Accuracy of Results 44 Item 10 (c) – Exploration Properties – Drill Hole Details 45 Item 11 – Sample Preparation, Analyses and Security 48 Item 11 (a) – Sample Handling Prior to Dispatch 48 Item 11 (b) – Sample Preparation and Analysis Procedures 48 Item 11 (c) – Quality Assurance and Quality Control 49 Item 11 (d) – Adequacy of Sample Preparation 49 Item 12 – Data Verification 50 Item 12 (a) – Data Verification Procedures 50 Item 12 (b) – Limitations on/Failure to Conduct Data Verification 52 Item 12 (c) – Adequacy of Data 52 Item 13 – Mineral Processing and Metallurgical Testing 53 Item 13 (a) – Nature and Extent of Testing and Analytical Procedures 53 Item 13 (b) – Basis of Assumptions Regarding Recovery Estimates 53 Item 13 (c) – Representativeness of Samples 53 Item 13 (d) – Deleterious Elements for Extraction 53 Item 14 – Mineral Resource Estimates 54 Item 14 (a) – Assumptions, Parameters and Methods Used for Resource Estimates 54 Item 14 (b) – Disclosure Requirements for Resources 56 Item 14 (c) – Individual Grade of Metals 57 Item 14 (d) – Factors Affecting Resource Estimates 57 Item 15 – Mineral Reserve Estimates 58 Item 15 (a) - Key Assumptions, Parameters and Methods 58 Item 15 (b) - Mineral Reserve Reconciliation - Compliance with Disclosure Requirements 58 Item 15 (c) - Multiple Commodity Reserve (Prill Ratio) 59 Item 15 (d) - Factors Affecting Mineral Reserve Estimation 59 Item 16 – Mining Methods 60 Item 16 (a) – Parameters Relevant to Mine Design 60 Item 16 (b) – Production Rates, Expected Mine Life, Mining Unit Dimensions, and Mining Dilution 62 Item 16 (c) – Requirements for Stripping, Underground Development and Backfilling 63 Item 16 (d) – Required Mining Fleet and Machinery 63 Item 17 - Recovery Methods 64 Item 17 (a) - Flow Sheets and Process Recovery Methods 64 Item 17 (b) - Operating Results Relating to Gold Recovery 67 Item 17 (c) - Plant Design and Equipment Characteristics 68 Item 17 (a) – Current Requirements for Reagents and labour 71 Item 18 – Project Infrastructure 73 Item 18 (a) - Mine Layout and Operations 73 Item 18 (b) - Infrastructure 74 Item 18 (c) - Services 74 Item 19 – Market Studies and Contracts 76 Item 19 (a) – Market Studies and Commodity Market Assessment 76 Item 19 (b) – Contracts 87 Prepared by Minxcon (Pty) Ltd iii Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Item 20 – Environmental Studies, Permitting and Social or Community Impact 88 Item 20 (a) – Relevant Environmental Issues and Results of Studies Done 88 Item 20 (b) – Waste Disposal, Site Monitoring and Water Management 88 Item 20 (c) - Permit Requirements 89 Item 20 (d) – Social and Community-Related Requirements 89 Item 20 (e) – Mine Closure Costs and Requirements 89 Item 21 – Capital and Operating Costs 90 Item 21 (a) – Capital Costs 90 Item 21 (b) – Operating Cost 90 Item 22 – Economic Analysis 97 Item 22 (a) - Principal Assumptions 97 Item 22 (b) - Cash Flow Forecast 99 Item 22 (c) - Net Present Value Item 22 (d) - Regulatory Items Item 22 (e) - Sensitivity Analysis Item 23 - Adjacent Properties Item 23 (a) – Public Domain Information Item 23 (b) – Sources of Information Item 23 (c) – Verification of Information Item 23 (d) – Applicability of Adjacent Property’s Mineral Deposit to Project Item 23 (e) – Historical Estimates of Mineral Resources or Mineral Reserves Item 24 – Other Relevant Data and Information Item 24 (a) - Upside Potential Item 25 – Interpretation and Conclusions Item 26 – Recommendations Item 27 – References Glossary of Terms Appendix FIGURES Figure 1: General Location of Blanket Mine 19 Figure 2: Location of Blanket Mineral Rights 21 Figure 3: Blanket Mine Ownership Structure 22 Figure 4: Gwanda Average Temperatures 25 Figure 5: Gwanda Average Monthly Precipitation 25 Figure 6: General Location and Infrastructure 26 Figure 7: Historical Production Statistics 28 Figure 8: Blanket Historical Production 28 Figure 9: Zimbabwe Craton 29 Figure 10: Regional Geology of the Gwanda Greenstone Belt 30 Figure 11: Stratigraphic Column of the Blanket Mine Area 31 Figure 12: Local Geology of Blanket Mine 32 Figure 13: Blanket Mine Longitudinal Section Showing Production Areas 32 Figure 14: Location of GG and Mascot Exploration Shafts 37 Figure 15: GG Exploration Shaft 37 Figure 16: Chip Sampling and Sludge Sampling and Evaluation Holes at Eroica 39 Figure 17: An Example of a Vertical Projection Using the Chip Sampling to Delineate the Payable Mineral Deposit 40 Prepared by Minxcon (Pty) Ltd iv Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Figure 18: GG Project Area Indicating Mineral Deposits Relative to Surface Drilling 41 Figure 19: Typical Style of Drilling in Haulages 42 Figure 20: Deep Drilling from Underground 43 Figure 21: Assay Plan 44 Figure 22:Section through GG Exploration Shaft with Resource Blocks, Development Sampling and Drilling 45 Figure 23: Mascot Main Reef Resource Blocks as Defined by Historical Development Sampling and Current Drilling 46 Figure 24: Mascot South Parallel Reef Projection Indicating Resource Blocks as Defined by Drill Hole Intersections 47 Figure 25: Development Assay Plan 50 Figure 26: Resource Block Evaluation Sheet 51 Figure 27: Resource Block Summary (note that Sample Width has m and not cm units – affects other units) 51 Figure 28: Underhand Stoping Method 60 Figure 29: Long Hole Stoping 61 Figure 30: Blanket Mine Total Production 63 Figure 31: Process Flow Schematic – Comminution Circuits 65 Figure 32: Process Flow Schematic – CIL and Elution Circuits 66 Figure 33: Historic Milled Tonnes and Head Grade from January 2013 to July 2014 67 Figure 34: Historic Recoveries and Gold Production from January 2013 to July 2014 68 Figure 35: Cone Crusher Feed Stockpile 68 Figure 37: Rod Mills 69 Figure 39: Elution an Electrowinning Vessels 71 Figure 41: No 4 Shaft Headgear and Winder Room 73 Figure 43: Diesel Genset Unit and Genset Shed 75 Figure 45: Top 10 Countries by Total Resource Ounces 78 Figure 48: Global Demand for Gold 81 Figure 50: Gold Price vs. USD/Euro 84 Figure 52: Gold Price vs. Real US Rate 85 Figure 54: Real Gold Price Ranges 87 Figure 57: Actual vs. Planned Operating Expenditure and Milled Tonnes 91 Figure 59: Actual vs. Forecast Unit Costs 94 Figure 61: Fully-Allocated Costs vs. Gold Price 96 Figure 63: Saleable Product 99 Prepared by Minxcon (Pty) Ltd v Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Figure 65: Actual Profit vs. Forecasted Profit Figure 66: Project Sensitivity (NPV8.36%) Figure 67: Adjacent Properties Figure 68: Above and Below 750 m Level - Blanket Mine Figure 69: Blanket PEA Production Profiles Figure 70: Saleable Product Figure 71: PEA Expansion Project Capital Scheduling Figure 72: PEA Capital Schedule Based on PEA LoM Plan Figure 73: PEA Monte Carlo LoM Summary Report Figure 74: Annual and Cumulative Cash Flow (PEA) Figure 75: PEA Project Sensitivity (NPV8.36%) Figure 76: Above and Below 750 m Level - Blanket Mine Figure 77: Additional Ounces from PEA Figure 78: Below 750 m Pay-Back Area TABLES Table 1: August 2013 and August 2014 Blanket Mine Mineral Resource Reconciliation (as tabulated by Blanket Mine) 55 Table 2: August 2014 Mineral Resource as Verified by Minxcon 56 Table 3: August 2014 Mineral Resource for GG as Verified by Minxcon 56 Table 4: August 2014 Mineral Resource for Mascot as Verified by Minxcon 56 Table 5: Mine Design Criteria - Stoping 58 Table 6: Mineral Reserve Statement (October 2014) 58 Table 7: Mineral Reserve Reconciliation 59 Table 8: MCF History 62 Table 9: Historic Production from 2013 to July 2014. 67 Table 10: Labour Complement for the Plant 71 Table 11: Reagent and Consumable Consumptions 72 Table 12: Geographical Gold Deposits 77 Table 13: Country Listing of Gold Reserves 78 Table 14: Top 20 Gold Mining Countries 79 Table 15: Top 40 Reported Official Gold Holdings (As at March 2014) 83 Table 16: Gold Price Forecast (Nominal Terms) 87 Table 17: Fixed and Variable Mining Operating Cost 93 Table 18: Historic Plant Operating Costs between 2012 and July 2014 93 Table 19: Expected Plant Operating Cost at Steady State 94 Table 20: OPEX Summary 95 Table 21: Gold Forecast 97 Table 22: Recovery Percentage 98 Table 23: Nominal Discount Rate Calculation 98 Table 24: Production Breakdown in LoM Table 25: Real Cash Flow Table 26: Project Valuation Summary – Real Terms Table 27: Profitability Ratios Table 28: Input Ranges Table 29: Range of Values Table 30: Sensitivity Analysis of Gold Price and Grade to NPV8.36% (USDm) Prepared by Minxcon (Pty) Ltd vi Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Table 31: Sensitivity Analysis of Production Costs and Sustaining Capital to NPV8.36% (USDm) Table 32: PEA Production Breakdown in LoM Table 33: Expansion Project Capital Estimation Table 34: Total Capital Estimation Table 35: PEA OPEX Summary Table 36: PEA Fully-Allocated Costs vs. Gold Price Table 37: PEA Valuation Summary – Real Terms Table 38: PEA Profitability Ratios Table 39: Monte Carlo Input Ranges Table 40: PEA Sensitivity Analysis of Gold Price and Grade to NPV8.36% (USDm) Table 41: PEA Sensitivity Analysis of Production Costs and Capital to NPV8.36% (USDm) Table 42: Glossary of Terms APPENDICES Appendix 1: Qualified Persons’ Certificates Appendix 2: Blanket Operating Claims Appendix 3: Blanket Non-Operating Claims Appendix 4: Blanket Exploration Claims Prepared by Minxcon (Pty) Ltd vii Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe ITEM 1 – EXECUTIVE SUMMARY Minxcon (Pty) Ltd (“Minxcon”) was commissioned by Greenstone Management Services (Pty) Limited (“GMS” or “the client”) to compile an NI 43-101 Technical Report on behalf of Blanket Mine (1983) (Private) Limited (“Blanket”) for its parent company Caledonia Mining Corporation (“Caledonia”), a Canadian registered company which is listed on the Toronto Stock Exchange (“TSX – CAL”) and on the AIM Market of the London Stock Exchange (“LSE−CMCL”) and also traded on the NASDAQ−OTCBB. GMS is a subsidiary of Caledonia that employs the South African based management that receives a management fee from Blanket. Following the implementation of indigenisation in September 2012, Caledonia owns 49% of Blanket; the other 51% of Blanket is held by Indigenous Zimbabwean shareholders including Blanket’s employees and management and the community in which Blanket is located.Blanket is incorporated in Zimbabwe and is the owner and operator of the Blanket Mine. Item 1 (a) – Property Description The Blanket Mine is located in the south-west of Zimbabwe, approximately 15 km northwest of Gwanda, the provincial capital of Matabeleland South. Gwanda is located 150 km southeast of Bulawayo, the country's second largest city, 196 km northwest of the Beit Bridge Border post with South Africa, and 560 km from Harare, Zimbabwe's capital city. Access to the mine is by an all-weather tarred road from Gwanda, which is linked to the Beit Bridge to Bulawayo, Harare by a national highway. The general geographic coordinates of Blanket Mine are Latitude 20°52' S, Longitude 28°54' E. General Location of Blanket Mine Location of the Blanket Mine Blanket Mine is a well-established Zimbabwean gold mine, which operates at a depth of approximately 750 m below surface and produced approximately 45,500 ounces of gold in 2013. Blanket also holds brownfield exploration and development projects both on the existing mine area and its 18 satellite properties, which include the GG and Mascot projects which are located 10 km and 33 km from the Blanket metallurgical recovery plant, respectively. Prepared by Minxcon (Pty) Ltd 1 Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Item 1 (b) – Ownership of the Property The Indigenisation and Economic Empowerment Act ("The Act"), which was enacted in 2007, requires that 51% of all commercial enterprises in Zimbabwe be owned by indigenous Zimbabweans. On 20 February 2012 Caledonia announced it had signed a Memorandum of Understanding ("MoU") with the Minister of Youth, Development, Indigenisation and Empowerment of the Government of Zimbabwe pursuant to which 51% of Blanket would be sold for a paid transactional value of USD30.09 million. The various transactions were implemented with effect from September 5, 2012 on the following bases:- · 16% was sold to the National Indigenisation and Economic Empowerment Fund; · 10% was sold to a Management and Employee Trust for the benefit of the present and future managers and employees of Blanket; · 15% was sold to identified Indigenous Zimbabweans; and · 10% was donated to the Gwanda Community Share Ownership Trust. Blanket also made a non-refundable donation of USD1 million to the Trust as soon as it was established and paid advance dividends of USD4 million before the end of April 2013. The Blanket Mine operates under a Special Licence (No. 5030) which was issued under the Mines and Minerals Act of 1961 (Chapter 21:05). The mine’s claims are protected under this Act. The Blanket Mine covers the claims of Jethro, Blanket Section, Feudal, AR, Sheet, Eroica and Lima, comprising a total area of approximately 2,540 ha. Ownership Structure Item 1 (c) - Geology and Mineral Deposit Zimbabwe’s known gold mineralisation occurs in host rocks of the Zimbabwe Craton, which is made up of Archaean rocks. The geology of the Craton is characterised by deformed and metamorphosed rocks which include high-grade metamorphic rocks, gneisses, older granitoids, greenstone belts, intrusive complexes, younger granites and the Great Dyke, which makes up the geology of the Zimbabwe Craton. The Chingezi gneiss, Mashaba tonalite and Shabani gneiss form part of a variety of tonalities and gneisses of varying ages. Three major sequences of slightly younger gold-bearing greenstone belt supracrustal rocks exist:- Prepared by Minxcon (Pty) Ltd 2 Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe · Older greenstones called the Sebakwian Group, which are mostly metamorphosed to amphibolite facies. They comprise komatiitic and basaltic volcanic rocks, some banded iron formation (“BIF”), as well as clastic sediments. · The Lower Bulawayan Group, which comprises basalts, high-Mg basalts, felsic volcanic rocks and mixed chemical and clastic sediments. The Lower Bulawayan Group forms the Belingwe (Mberengwa) greenstones. · The Upper Bulawayan (upper greenstones) and Shamvaian groups, which comprise a succession of sedimentary and komatiitic to tholeiitic to calc-alkaline rocks. Three metamorphic belts surround the Zimbabwe Craton:- · Archaean Limpopo Mobile Belt to the south; · Magondi Mobile Belt on the north-western margin of the Craton; and · Zambezi Mobile Belt to the north and northeast of the Zimbabwe Craton. Zimbabwe Craton Relative to Other Cratons Item 1 (d) - Overview of the Project Geology The Blanket Mine is situated on the north-western limb of the Archaean Gwanda Greenstone Belt. Several other gold deposits are situated along the same general strike as the mine. Approximately 268 mines operated in this greenstone belt at one stage, however, the Blanket Mine is one of the few remaining mines. At Blanket Mine, the rock units strike north−south, plunge in a westerly direction and dips to the west (in some areas, southwest). Prepared by Minxcon (Pty) Ltd 3 Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Item 1 (e) - Local Property Geology The local geology consists of a basal felsic unit in the east that is not known to be mineralised. It is generally on this lithology that the tailings disposal sites are located. An ultramafic zone that includes the BIFs hosting the eastern dormant cluster and the Mineral Deposits of the nearby Vubachikwe complex lies to the west of this unit. Active Blanket Mineral Deposits occur in the immediately overlying mafic unit. A capping of andesite completes the stratigraphic sequence. Blanket Mine is part of the group of mines that make up the North Western Mining Camp, also called the Sabiwa group of mines. Blanket Mine is a cluster of mines that extend from Jethro in the south, through Blanket, the currently defunct Feudal, AR South, AR Main, Sheet, Eroica and Lima. Longitudinal Section of Blanket Mine Dormant old workings include Sabiwa, Jean, Provost, Redwick, Old Lima, and Smiler. The latter group of mines form the northern continuation of the Vubachikwe zone and are hosted by BIFs. The mafic unit which hosts the gold mineralisation is, for the most part, a metabasalt with occasional remnants of pillow basalts. Regionally, the rock is a fine-grained massive amphibolite with localised shear planes. A low angle transgressive shear zone (up to 50 m wide cutting through the mafic zone) is the locus of the gold ore 25 shoots. The shear zone is characterised by a well-developed fabric and the presence of biotite. A regional dolerite sill cuts the entire sequence from Vubachikwe through Blanket to Smiler. The sill does not cause a significant displacement and although it truncates all the ore shoots, there is continuity of mineralisation below the sill (AGS, 2006). The upper zone comprises massive to pillowed lavas with intercalations of interflow sediments. According to a 2006 report by AGS, the rock is a fine-grained massive amphibolite with localised shear planes. Prepared by Minxcon (Pty) Ltd 4 Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Geology of the Project Area The gold Mineral Deposits are found around a low-angle transgressive shear zone. A simplified stratigraphic column for the Blanket mine is shown in the following figure. Prepared by Minxcon (Pty) Ltd 5 Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Stratigraphic Column Item 1 (f) – Status of Exploration The Blanket Mine is a producing operation. Exploration activities are carried out both on and off the mine. Mine exploration takes place mostly underground on the producing claims and is aimed at expanding the knowledge of the ore shoot trends which are being mined, as well as searching for potential additional Mineral Deposits. Near-mine exploration takes place on non-producing assets, which have the potential to yield new sources of ore and possibly give rise to new mines. The mine’s exploration title holdings are in the form of registered mining claims (78 in total) in the Gwanda Greenstone Belt. These claims include a small number under option and cover an area of approximately 2,500 ha. The blocks of claims were pegged as follows:- · 47 are registered as precious metal (gold) blocks covering 415 ha. Gold or precious metal claims measure 10 ha x 1 ha (10 ha) and; · 31 claims were pegged and are registered as base metal (Cu, Ni, As) blocks, covering an area of 2,085 ha. Base-metal claims are larger than precious metal blocks. Item 1 (g) – Mineral Resource and Mineral Reserve Estimates The following table reflects the Mineral Resource Statement for Blanket Mine for August 2014, as verified by Minxcon. The Blanket Mine Resource classifications have been changed to Measured, Indicated and Inferred. No reserves are stated here, however, the Mineral Resources are declared inclusive of all Mineral Reserves. The reserves have been declared separately, as determined by the Reserve Life of Mine plan (“Reserve LoM Plan”). The proven and probable pillar reserves (as per the Blanket Mine mineral resource tabulation) have been declared as Measured Resources and the Probable Reserves (as per the Blanket Mine mineral resource tabulation) have been included in the Indicated Resource. The modifying factors, as applied by Blanket Mine to their Proven and Probable Reserves, have not been applied to the Minxcon Mineral Resource. The Indicated and Inferred mineral resource categories remained the same as that of the Caledonia Mineral Resource. Prepared by Minxcon (Pty) Ltd 6 Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe August 2014 Mineral Resource as Verified by Minxcon Mineral Resource Category Tonnage Au Au Content Ounces t g/t kg oz. Measured Resource Indicated Resource Total Measured and Indicated Inferred Resource Notes: 1. Tonnes are in situ. 2. All figures are in metric tonnes. 3. Mineral Reserves are included in the Mineral Resource. 4. Mineral Resources are stated at a 1.96 g/t cut-off. 5. No geological losses were applied to the tonnage. 6. Tonnage and grade have been rounded and this may result in minor adding discrepancies. 7. The tonnages are stated at a relative density of 2.86 t/m3. 8. Conversion from kg to oz.: 1:32.15076. The Measured and Indicated Mineral Resources were converted to Proven and Probable Mineral Reserves by applying applicable mining rates and other modifying factors. The Mineral Reserve Statement for Blanket mine is illustrated in the following table. Mineral Reserve Statement (October 2014) Mineral Reserve Category Tonnage Au Au Content Ounces t g/t kg oz. Proven Probable Total Mineral Reserves Notes: 1. Tonnages refer to tonnes delivered to the metallurgical plant. 2. All figures are in metric tonnes. 3. 1kg 32.15076 oz. 4. Pay limit Blanket Mine 2.03 g/t. 5. Pay Limit calculated: USD/oz. 1250; Direct Cash Cost (C1) – 71 USD/t milled. 6. The reduction in ounces is mainly attributed to the exclusion of previously stated Proven and Probable Reserves below 750 m Level. (These ounces are accounted for as Measured and Indicated Resources.) Item 1 (h) – Development and Operations General Infrastructure Blanket Mine is an operational mine with well-established infrastructure and no major modifications or upgrades are necessary to sustain mining and processing operations. Processing The Blanket Gold Plant consists of crushing, milling, Carbon-in-Leach (“CIL”) and batch elution electro-winning circuits. The front-end comminution circuits (crushing and milling) have a capacity of about 40 ktpm while the CIL and downstream circuits have a capacity of approximately 100 ktpm to 120 ktpm. The plant achieved a recovery of about 93% over the past year. The plant is well-operated and maintained and housekeeping is of a high standard. The processing costs are high for a plant treating free milling material. Unit costs can be reduced by increasing tonnes treated and optimising reagent and power consumption. Item 1 (i) - Market Valuation This valuation is based on a free cash flow and measures the economic viability of the Reserves to demonstrate if the extraction of the Mineral Deposit is viable and justifiable under a defined set of realistically assumed modifying factors. This is illustrated by using the Discounted Cash Flow (“DCF”) method on a Free Cash Flow to the Firm (“FCFF”) basis, to calculate the nett present value (“NPV”) and the intrinsic value (fundamental value based on the technical inputs, and a cash flow projection that creates a NPV) of the Project in real terms. The valuation reflects the full value of the operation and no values attributable to Caledonia’s participation in Blanket were calculated. The model was set up in calendar years with year 2014 only including October to December. Blanket’s financial years are also based on calendar years from January to December. The DCF valuation was calculated at a gold price of USD1,250/oz., as received from the Client. Prepared by Minxcon (Pty) Ltd 7 Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe Operating Costs Costs reported for the Blanket Mine, which consist of plant and mining operating costs, are displayed in the following table. Other cash costs include the general and administration fees, Caledonia management fee as well as overheads. The royalty amount includes the 5% Zimbabwean revenue royalty. OPEX Summary Item Unit Amount Unit Amount Net Turnover USD/Milled tonne USD/Gold oz. Mine Cost USD/Milled tonne 49 USD/Gold oz. Plant Costs USD/Milled tonne 17 USD/Gold oz. Other Costs USD/Milled tonne 5 USD/Gold oz. 41 Direct Cash Costs (C1) USD/Milled tonne 71 USD/Gold oz. Capex USD/Milled tonne 5 USD/Gold oz. 45 Production Costs (C2) USD/Milled tonne 76 USD/Gold oz. Royalties USD/Milled tonne 7 USD/Gold oz. 63 Other Cash Costs USD/Milled tonne 13 USD/Gold oz. Fully Allocated Costs/Notional Costs (C3) USD/Milled tonne 95 USD/Gold oz. NCE Margin % 31
